NUMBER 13-21-00121-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CITY OF HOUSTON,
SYLVESTER TURNER, MAYOR,
AND CAROL HADDOCK,
DIRECTOR OF PUBLIC WORKS,
                                                                        Appellants,

                                               v.

MYRIAD APARTMENTS ASSOCIATES
D/B/A MYRIAD APARTMENTS,                                                 Appellee.


                    On appeal from the 80th District Court
                          of Harris County, Texas.



                         ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

      The case is before the Court on a joint motion to abate the appeal to allow the

parties the opportunity to engage in ongoing settlement negotiations.
      The Court, having examined and fully considered the documents on file and the

unopposed motion to abate, is of the opinion that the joint motion to abate the

appeal pending settlement should be granted. The joint motion to abate the appeal

pending settlement is GRANTED.

      The Court directs appellants to file, on or before September 15, 2021, either (1) a

motion to reinstate the appeal, accompanied by appellants’ brief in this matter, or (2) a

motion to dismiss the appeal pursuant to settlement.


                                                             PER CURIAM


Delivered and filed on the
21st day of June, 2021.




                                           2